      Case 2:18-cv-04016-ER Document 50 Filed 07/23/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAELIA WINDER,                     :     CIVIL ACTION
                                      :     NO. 18-cv-04016
               Plaintiff,             :
                                      :
    v.                                :
                                      :
TRICOUNTY MEDICAL EQUIPMENT and       :
QMES, LLC,                            :
                                      :
               Defendants.            :


                                 ORDER


         AND NOW, this 23rd day of July, 2020, for the reasons

set forth in the accompanying memorandum, it is hereby ORDERED

that Defendants’ motion for summary judgment (ECF No. 45) is

GRANTED in part and DENIED in part as follows: Defendants’

motion is granted as to Plaintiff’s claims for (1) retaliation,

(2) hostile work environment, and (3) punitive damages.

Defendants’ motion is denied as to Plaintiff’s claims for

pregnancy and racial discrimination.



    AND IT IS SO ORDERED.



                            /s/ Eduardo C. Robreno______________
                            EDUARDO C. ROBRENO, J.
